Citation Nr: 1727328	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-23 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from July 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder to include PTSD.  For the reasons set forth below, the Board finds that this matter must be remanded to the AOJ for additional evidentiary development.

The Veteran contends that he developed a psychiatric disorder, to include PTSD, as a result of his military service.  In particular, he detailed multiple stressors including aircraft crashes and pilot rescues in which he took part while he was stationed in Yuma, Arizona.  See the Veteran's PTSD stressor statement dated August 2009.  To this end, the Board recognizes that the Veteran's military occupational specialty (MOS) was aviation crew fire and rescue man, and he was stationed at the Marine Corps Air Station Yuma.  In addition, the Veteran submitted a September 2009 statement from Mr. I.K., who served with the Veteran and also participated in rescues at the Marine Corps Air Station.  Although the Veteran's specific stressors have not been corroborated by the AOJ, the Board finds that they are consistent with the circumstances of his military service.  As such, the Board finds the Veteran's description to be credible and his claimed in-service stressors are conceded.

VA treatment records document diagnoses of PTSD, major depressive disorder, generalized anxiety disorder, and agoraphobia.  See, e.g., the VA treatment records dated October 2007, November 2007, and January 2009.  The Veteran has not been afforded a VA examination with regard to this claim.  As such, this matter must be remanded in order to afford the Veteran a VA psychological examination to address the etiology of his claimed disability.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board additionally notes that the Veteran's representative recently asserted, in the alternative, that the Veteran's psychiatric disorder may be secondary to his service-connected asbestosis.  See the Appellant's Brief dated June 2017.  As such, the examiner should also address the question of whether the diagnosed psychiatric disorder is caused or aggravated by the service-connected asbestosis.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since October 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Thereafter, arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature, and etiology of any current psychiatric disorder to include PTSD, major depressive disorder, generalized anxiety disorder, and agoraphobia.  The claims file must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:
(a)  Document the Veteran's current diagnoses; in doing so, indicate whether the Veteran is currently diagnosed with PTSD, major depressive disorder, generalized anxiety disorder, and/or agoraphobia.

(b).  If PTSD is diagnosed under the DSM-V criteria, provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's currently diagnosed PTSD is due to a conceded in-service stressor.

(c).  Provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder, to include major depressive disorder, generalized anxiety disorder, and agoraphobia, was incurred in the Veteran's active duty service?

(d).  Provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder, to include major depressive disorder, generalized anxiety disorder, and agoraphobia, was caused by a service-connected disability, to specifically include service-connected asbestosis?

(e).  Provide an opinion as to whether it is at least as likely as not that the Veteran's current psychiatric disorder, to include major depressive disorder, generalized anxiety disorder, and agoraphobia, is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected asbestosis?

If the Veteran's current psychiatric disability is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3. Thereafter, adjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016)

